             1:16-cv-01244-CSB # 117 Page 1 of 1                                             E-FILED
             Case: 18-3535    Document: 5-1                 Friday, 14 December,
                                                 Filed: 12/12/2018     Pages: 1 2018 11:47:35 AM
                                                                       Clerk, U.S. District Court, ILCD

     UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                       Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                             Phone: (312) 435-5850
             Chicago, Illinois 60604                                   www.ca7.uscourts.gov




                                                    PLRA ORDER
 December 12, 2018

                                         MICHAEL JOHNSON,
                                         Plaintiff - Appellant

 No. 18-3535                             v.

                                         SUSAN PRENTICE, et al.,
                                         Defendants - Appellees

  Originating Case Information:

 District Court No: 1:16-cv-01244-CSB
 Central District of Illinois
 District Judge Colin S. Bruce


 The following is before the court: MOTION TO PROCEED ON APPEAL IN
 FORMA PAUPERIS, filed on December 12, 2018, by the pro se appellant.


 The pro se appellant has erroneously filed the motion for leave to appeal in forma
 pauperis in this court. The pro se appellant should have filed the motion in the
 district court in the first instance. Accordingly,


 IT IS ORDERED that the clerk of this court transfer the motion to the clerk of the
 district court for a ruling on the motion, along with a copy of this order. The pro se
 appellant is reminded that if the district court denies the in forma pauperis motion,
 he/she must refile the motion in this court pursuant to Fed. R. App. P. 24.
 form name: c7_PLRA_Order_transferMotIFP(form ID: 166)
